Citation Nr: 0841450	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-22 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a left ankle sprain.

2.  Entitlement to an initial rating in excess of 20 percent 
for a residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to October 
1975, from March 1979 to April 1982, and from January 1985 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision and February 2004 notice 
of decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco Texas, which denied the 
veteran's claims for service connection for bilateral ankle 
disorders.  The veteran filed a timely Notice of Disagreement 
(NOD) and requested a hearing before a Decision Review 
Officer (DRO) in March 2004.  Subsequently, in May 2004, the 
RO provided a Statement of the Case (SOC) and, in June 2004, 
the RO provided a Supplemental Statement of the Case (SSOC).  
In October 2004, a hearing was held before the DRO, a 
transcript of which is of record.  In January 2005, the DRO 
issued a rating decision granting service connection for the 
veteran's claimed disorders at issue in this appeal, 
assigning initial ratings of 10 percent for each claimed 
disorder, effective the date of the filing of the claim.  The 
veteran filed an NOD in February 2005.  In April 2005, the RO 
issued an SSOC increasing the assigned rating to 20 percent 
for each ankle disorder, effective from the date of the 
filing of the claim.  In May 2005, the veteran filed a 
substantive appeal to the Board.  The RO subsequently issued 
three further SSOC's, in June 2007, March 2008, and June 
2008, respectively.

As the veteran has not been granted the maximum rating under 
the applicable rating criteria for either ankle and he has 
not withdrawn his appeal as to these increased rating claims, 
the tow issues remain in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).  

The veteran did not request a hearing before the Board.  





FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested by pain, swelling and marked limitation of motion; 
there is no medical evidence of ankylosis.

2.  The veteran's service-connected right ankle disability is 
manifested by pain, swelling and marked limitation of motion; 
there is no medical evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The scheduler criteria for an initial or staged rating in 
excess of 20 percent for residuals of a left ankle sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5270, 5271 (2008).

2.  The scheduler criteria for an initial or staged rating in 
excess of 20 percent for residuals of a right ankle sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5270, 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.
 
a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the September 2003 letter sent to the veteran 
by the RO adequately apprised him of most of the information 
and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The Board 
notes that the September 2003 notice advised the veteran of 
this information.
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.  

The veteran was sent a VCAA notification letter in September 
2003.  This notice fulfilled the provisions of 38 U.S.C.A. § 
5103(a).  The veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  This notice did not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
as required by Dingess.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2004 VCAA notice was issued after the rating decision 
on appeal.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by the VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to the VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court holding that an appellant before the Court has the 
initial burden of demonstrating prejudice due to VA error 
involving: (1) providing notice of the parties' respective 
obligations to obtain the information and evidence necessary 
to substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction. (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  The RO cured the timing defect by providing complete 
notice of the information required by Dingess with the April 
2005 SSOC.  Subsequent to the issuance of these notices, the 
RO subsequently re-adjudicated the veteran's claims, as 
demonstrated by the June 2007 SSOC.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).

Regarding Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which mandates a greater degree of specificity for of notice 
of the information and evidence required to substantiate a 
claim for an increased rating, since this claims at issue 
here are downstream issues from that of service connection, 
Vasquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the 
Court held that when VA has granted a service connection 
claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In Goodwin v. Peake, 22 Vet. App. 128 (2008), 
the Court addressed whether the holding in Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), that held that once a 
claim has been substantiated the veteran must demonstrate how 
the notification error affected the essential fairness of the 
adjudication, survived the U.S. Court of Appeals for the 
Federal Circuit's (Federal Circuit) decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Court reaffirmed its 
holding in Dunlap by reiterating "where a claim has been 
substantiated after the enactment of the VCAA, [the veteran] 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran has been afforded three VA 
examinations to assist in evaluating his claims.  Based on a 
review of the record, the Board finds that there is 
sufficient competent evidence to make a decision on the 
claims that remain on appeal.  Therefore, there is no duty to 
provide another examination or medical opinion.  38 C.F.R. §§ 
3.326, 3.327 (2008).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Factual Evidence; Law and Regulations; Analysis.

a.  Factual Evidence.  The record of evidence in this matter 
consists of VA medical records, including three VA 
examination reports, and the transcript of the veteran's 
testimony before the DRO.

A March 1992 rating decision granted service connection for 
the veteran's bilateral hammertoes.  

A July 2003 VA medical record, recording the results of an X-
ray examination of the veteran's feet, noted an old avulsed 
fracture at the anterior aspect of the talus on the left 
foot.  No fracture dislocation was seen.  Soft tissues were 
unremarkable.  

At the October 2004 DRO hearing, the veteran testified that 
he had pains in his feet ankles.  He stated that he had an 
avulsed fracture on his left ankle at its base.  When he 
tried to turn the ankle and make a sharp turn, he felt a 
shooting, hot pain and the ankle would become stiff.  He 
indicated that he could only walk a small distance.  See 
Hearing Transcript at 8.  He also noted that he could not get 
out of bed sometimes in the morning due to the pain in his 
feet.  See id. at 10.

A November 2004 VA examination was provided to the veteran to 
determine the nature and extent of his foot and ankle 
disorders.  During an interview, he indicated that he 
developed pain in his ankles in 1988 and that he currently 
wore a left ankle brace.  He noted that his ankles hurt all 
day and described the pain as throbbing.  He had not had 
surgery or injections in his ankles.

A physical examination noted that the ankles were tender on 
palpation of the malleoli.  No swelling or edema were found.  
The ankles each showed plantar flexion and dorsiflexion of 
approximately 5 degrees; and 2 to 3 degrees of inversion and 
eversion.  The examiner noted that the veteran complained of 
pain during the motion testing, but did not specify whether 
the complaints occurred at the end of motion or throughout 
motion testing.  The examiner diagnosed the veteran with 
sprains of the left and right ankle; and indicated that this 
condition was related to the service-connected hammertoe 
disorder.  The examiner believed that an abnormal gait caused 
by hammertoes and calluses put abnormal stress on the 
veteran's ankles, causing him pain.  

An April 2005 rating decision found that the veteran was 
entitled to individual unmployability after the veteran 
demonstrated that he was unable to work due to his service-
connected disorders, specifically pes planus with hammertoes 
of both feet (rated at 30 percent); bilateral hammer toes 
(rated at 10 percent); and the ankle disorders at issue in 
this appeal (each rated at 20 percent).

A January 2004 Social Security Administration (SSA) record, 
reporting the decision on the veteran's claim for disability 
insurance benefits and Supplemental Security Income, 
indicated that the veteran had the following impairments that 
were considered to be "severe" under SSA regulations: major 
depressive disorder, post-traumatic stress disorder, and 
panic disorder with agoraphobia.  The administrative law 
judge found that the veteran had been under a disability 
since November 2001, that he had not engaged in any 
substantial gainful activity since the disability onset date, 
and that he was qualified for disability benefits.  

An August 2006 VA medical examination was performed to assess 
the extent of the veteran's ankle disorders.  During the 
interview, the veteran indicated that he wore braces on both 
ankles and that they helped to a degree.  He also was noted 
to walk with a cane.  He indicated that he had not worked 
since 2001 due to his foot disorders and PTSD.  The pain in 
both ankles was reported to be constant, with sharp pain 
averaging about an 8 on a scale of 10.  Occasional swelling 
also was described.  The left ankle was noted to be possibly 
worse than the right.  The pain was found to interfere with 
daily activities, especially walking and standing.  No other 
additional limitation with flare-ups or additional 
limitations with repetitive use were found.  

Upon physical examination, the ankles showed no deformity or 
swelling, and no palpable tenderness.  Bilateral dorsiflexion 
was 0 to 10 degrees bilaterally with pains laterally and 
medially at 10 degrees minus 10 degrees secondary to pain.  
Bilateral plantar flexion was 0 to 35 degrees with pains 
medially and laterally at 35 degrees minus 10 degrees 
secondary to pain.  Active range of motion did not produce 
any weakness, fatigue or incoordination.  The diagnosis was 
sprain of the right and left ankles.  An August 2006 X-ray of 
the left ankle showed no fractures or dislocations; and that 
the joint spaces were maintained.  A September 2004 X-ray 
examination of the right ankle showed no fractures, 
dislocations, or bony erosions; and that the joint spaces 
were maintained.

Upon a December 2007 VA examination, the veteran reported 
feeling daily mechanical bilateral ankle pain, which was 
rated as 9 out of 10 in intensity.  He also gave a history of 
frequent episodes of effusion and instability of both ankles.  
The veteran said that his current walking, standing, and 
weight bearing tolerance were limited to ten minutes or less 
before he had to sit down due to foot and ankle pain.  

Physical examination indicated that the bilateral ankle 
joints were normal in appearance without visible arthropathy.  
No effusion or ligamentous laxity were noted.  Left ankle 
range of motion findings were as follows: 0 to 20 degrees of 
both pre and postrepetitive plantar flexion; 0 to 10 degrees 
of both pre and postrepetitive dorsiflexion; 0 to 30 degrees 
of both pre and postrepetitive inversion; and 0 to 15 degrees 
of both pre and postrepetitive eversion.  Right ankle range 
of motion findings were as follows:  0 to 45 degrees of both 
pre and postrepetitive plantar flexion; 0 to 20 degrees of 
both pre and postrepetitive dorsiflexion; 0 to 30 degrees of 
both pre and postrepetitive inversion; and 0 to 15 degrees of 
both pre and postrepetitive eversion.  The veteran compained 
of pain through the entire arc of motion in each plane.  
There was no apparent weakness, fatigability, or loss of 
coordination during or following three repetitions of range 
of motion.  The examiner noted that the loss of active range 
of motion appeared volitional and exaggerated.  The 
assessment was bilateral ankles, status post acute sprain; 
and chronic pain syndrome involving bilateral feet/ankles.  

b.  Law and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
Diagnostic Codes (DC's) identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history and there must be 
emphasis upon the limitation of activity imposed by the 
disabling condition. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

DC 5271 provides ratings based on limitation of extension of 
the ankle.  Moderate limitation of motion of the ankle is 
rated as 10 percent disabling; and marked limitation of 
motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

DC 5270 provides ratings for ankylosis of the ankle.  
Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  Ankylosis of the 
ankle in planter flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees, is to be 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001), see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2006).  

c.  Analysis.  From a review of the record of evidence, the 
Board finds that the preponderance of evidence weighs against 
the veteran's claims.  The several VA examination in recent 
years showed that the veteran has moderate to marked 
limitation of motion of each ankle, along with pain and 
intermittent swelling, but such is consistent with the 
current 20 percent ratings.  In fact, a 20 percent rating is 
the maximum evaluation allowed for limitation of motion of an 
ankle.  See 38 C.F.R. § 4.71a, DC 5271.  

As to whether ratings in excess of 20 percent are warranted, 
the Board finds no medical evidence of ankylosis of either 
joint.  Clinical and X-ray examinations of the ankles found 
in the record do not contain a finding or diagnosis of 
ankylosis of either ankle.  Thus, a higher rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  And 
since a 20 percent rating is the maximum evaluation allowed 
under the criteria for rating limitation of motion of the 
ankle (38 C.F.R. § 4.71a, Diagnostic Code 5271), the 
provisions of 38 C.F.R. §§ 4.40, 4.45 discussed in DeLuca, 
supra, regarding additional functional limitation due to such 
factors as pain, weakness, fatigue and incoordination are not 
applicable.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

With respect to whether a remand for consideration of an 
extraschedular rating is warranted, according to 38 C.F.R. § 
3.321(b)(1), ratings are to be based as far as practicable 
upon the average impairment of earning capacity.  However, in 
those exceptional cases where the scheduler evaluations are 
found to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case represents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The Board notes that the veteran is currently in receipt of a 
total rating based on his individual unemployability due to 
his service-connected disabilities.  However, there is no 
objective evidence of record that the veteran has experienced 
marked interference with employability solely because of 
either ankle disorder.  Nor is there any evidence that he has 
been frequently hospitalized for the treatment of these 
disorders.  It is pertinent to note that a 20 percent rating 
takes into account some industrial impairment.  The Board 
finds no exceptional circumstances that would warrant 
referral for consideration of an extraschedular evaluation.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for initial ratings in excess of 20 percent 
for his service-connected ankle disorders are denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).








ORDER

An initial or staged rating in excess of 20 percent for 
residuals of a left ankle sprain is denied.

An initial or staged rating in excess of 20 percent for 
residuals of a right ankle sprain is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


